      Case 1:20-cr-00104-PLM ECF No. 1 filed 07/14/20 PageID.1 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.

MARTIN DALE OSBORN,
                                                                       INDICTMENT
                  Defendant.
_________________________________/

       The Grand Jury charges:

                                    (Threatening a Federal Official)

       On or about June 29, 2020, in Van Buren County, in the Western District of Michigan,

Southern Division,

                                      MARTIN DALE OSBORN

threatened to assault the Honorable Henry Johnson, United States Representative for the 4th

District of Georgia, with intent to intimidate Congressman Johnson while he was engaged in the

performance of his official duties, and with intent to retaliate against him on account of the

performance of his official duties.

       Specifically, the defendant left a voicemail message for the Congressman referring to

“your little bill for gun control and ammunition and all that stuff,” and said, “[Y]ou Democrats

go ahead and keep on playing around and get a civil war going in this country.” The defendant

stated, “Do you remember the Romans? What happened there when they had enough? Yeah,

they killed their politicians and the lawyers. Keep pushing it boy.”

       The defendant further added, “One day you are going to see me. It’ll be about two o'clock

in the morning. I'll be at your bedside and all you're going to see is me knocking the living shit
      Case 1:20-cr-00104-PLM ECF No. 1 filed 07/14/20 PageID.2 Page 2 of 2



out of you. You stupid arrogant little piece of shit. Terrified? You should be. Stop with the

bullshit, boy.”

18 U.S.C. § 115(a)(1)(B)
18 U.S.C. § 115(b)(4)
18 U.S.C. § 115(c)(4)

                                              A TRUE BILL


                                              __________________________________________
                                              GRAND JURY FOREPERSON

ANDREW BYERLY BIRGE
United States Attorney


___________________________________
NILS R. KESSLER
Assistant United States Attorney




                                                 2
